Citation Nr: 1138663	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for fatty infiltration of the liver, to include as secondary to service-connected diabetes mellitus, Type II.

4.  Entitlement to service connection for hyperlipidemia (claimed as dislipidemia), to include as secondary to service-connected diabetes mellitus, Type II.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1970 to October 1973.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in part, denied the Veteran's service-connection claims for bilateral hearing loss, tinnitus, fatty infiltration of the liver, hyperlipidemia, and hypertension.  The Veteran disagreed with the RO's determinations and perfected an appeal as to all five issues.

The Veteran's hypertension claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's bilateral hearing loss disability had its onset during his active duty military service.

2.  The evidence of record is in equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his active duty military service.

3.  The evidence of record demonstrates that a causal relationship exists between the Veteran's service-connected diabetes mellitus and his current fatty liver disability.


4.  The Veteran's hyperlipidemia does not constitute a disease or disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Resolving the benefit of the doubt in the Veteran's favor, tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Fatty infiltration of the liver was caused by the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2010).

4.  The criteria for service connection for hyperlipidemia have not been met.               38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.309, 3.310 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in July 2006.  The notice letter advised the Veteran of the information and evidence necessary to substantiate his service-connection claims both on a direct and secondary basis, and advised the Veteran of his and VA's respective responsibilities in obtaining evidence in connection with the claims.  Subsequently, in September 2007, the RO adjudicated the Veteran's claims in the first instance.  The Veteran filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of decisions on the merits as to his service-connection claims.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, service personnel records, his post-service VA and private treatment records, and his lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's appeal.

The Veteran was also afforded VA examinations in January and February 2007 addressing his service-connection claims for hearing loss, tinnitus, and fatty liver infiltration.  The Board need not discuss the adequacy of these examinations in light of the fact that the Board is granting each of these claims herein.  

The Board recognizes that the Veteran was not afforded a VA examination addressing his service-connection claim for hyperlipidemia.  However, as noted in detail below, hyperlipidemia (high cholesterol) is not a disabling condition for which compensation is payable.  Because hyperlipidemia is not considered a disability for VA purposes, a medical examination addressing the nature and etiology of that condition is not required at this point.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board accordingly finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  See 38 C.F.R. § 3.103 (2010).  He declined the opportunity to testify at a personal hearing.

Accordingly, the Board will address the issues on appeal.


Entitlement to service connection for a bilateral hearing loss disability 
and tinnitus

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current bilateral hearing loss and tinnitus disabilities had their onset in, or are otherwise related to his active duty military service.  In particular, the Veteran attributes both of these disabilities to acoustic trauma experienced in performance of his in-service duties as a helicopter repairman.   

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.
With respect to Hickson element (1), it is undisputed that the Veteran currently has a hearing loss disability for VA purposes.  Although audiometric testing in January 2007 failed to demonstrate that the Veteran had a threshold hearing level greater than 40 decibels, or three levels greater than 26 decibels for either the right or left ear, the Veteran did have right and left ear Maryland CNC Word List Speech Recognition scores of 88 and 90 percent respectively.  See the January 2007 VA examiner's report, page 2.  As noted in the law and regulations above, a hearing disability exists for VA purposes when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Thus, a current bilateral hearing loss disability is demonstrated in the record. 

The January 2007 VA examiner also indicated that the Veteran currently experiences bilateral tinnitus.  Hickson element (1) is therefore satisfied as to both issues.

Concerning Hickson element (2), in-service disease or injury, the Board will separately discuss disease and injury.  

Upon entry into service in 1970, the Veteran's audiometric test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
X
20
LEFT
25
15
15
X
25

See the Veteran's August 7, 1970 Report of Medical Examination.  

The Veteran specifically denied having hearing loss upon entry into service [see the Veteran's August 7, 1970 Report of Medical History], and he was assigned a score of H-1for his hearing at that time on his Physical Profile Serials [or as it is more commonly known, PUHLES].  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) [Observing that the "PUHLES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of fitness for retention in the military service].  Although the January 2007 VA examiner noted that the Veteran had slight hearing loss at the 4000Hz level on his entrance examination, the test results as shown above clearly show that the Veteran did not have a hearing loss disability for VA purposes at that time.

That stated, the Veteran's audiometric test results upon separation from service in 1973 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
X
45
LEFT
30
25
25
X
45

See the Veteran's July 27, 1973 Report of Medical Examination

When comparing the Veteran's hearing thresholds in 1970 to 1973, a noticeable worsening at every frequency level for both ears is exhibited over the course of the Veteran's service.  The Veteran's score of 45 dB at 4000 Hz for both ears in July 1973 demonstrates that the Veteran did in fact have a bilateral hearing loss disability for VA purposes upon separation from service.  See 38 C.F.R. § 3.85.  Thus, in-service disease is demonstrated, and Hickson element (2) is satisfied as to the Veteran's bilateral hearing loss service-connection claim.  

Notably, the Veteran did not complain of, or receive treatment for ringing in the ears in service.  He was not diagnosed with tinnitus until the January 2007 VA examination.

In any event, with respect to in-service injury, the Veteran contends that his tinnitus disability resulted from exposure to acoustic trauma from engines and propellers in performance of his duties as a helicopter repairman.  The Board finds no reason to doubt the Veteran's statements, as the evidence of record indicates that the Veteran did in fact serve as a helicopter repairman [see the Veteran's DD-214], and such service would have likely exposed him to acoustic trauma.  The Veteran is competent to attest to his own in-service experiences, and the Board finds his assertions of in-service exposure credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, in-service injury is also shown, and Hickson element (2) is satisfied as to the Veteran's service-connection claim for tinnitus.

Finally, with respect to crucial Hickson element (3), nexus or relationship, a January 2007 VA audiologist pertinently opined after reviewing the Veteran's medical history and upon examination of the Veteran that it was "not as likely as not" that the Veteran's hearing loss or tinnitus resulted from acoustic trauma during military service.  With respect to hearing loss, the VA examiner reasoned that the Veteran's current hearing threshold levels are not consistent with noise-induced hearing loss, and appeared no worse than what would be predicted from normal aging.  With respect to tinnitus, the examiner offered no clinical rationale.  The Board adds that the examiner based her negative nexus opinion in part on the fact that the Veteran "waited over 30 years to file a claim."  See the January 2007 VA examiner's report, page 2. 

The Board finds the January 2007 VA examiner's opinions to be incomplete and inadequate for multiple reasons.  With respect to hearing loss, the Board initially notes that it in no way discounts the VA examiner's observation that the Veteran's current auditory threshold levels are not indicative of noise-induced hearing loss.  Indeed, the Board is prohibited from making its own independent medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Nevertheless, the VA examiner failed to adequately address the fact that the Veteran's hearing loss noticeably worsened in service to the point where a bilateral hearing loss disability for VA purposes existed at his separation.  The Veteran specifically told the VA examiner that he has experienced hearing loss since service [see the January 2007 VA examiner's report, page 1], and there is nothing in the record to suggest otherwise, especially in light of the fact that the Veteran still has hearing loss for VA purposes presently.  So, even if the Veteran's current hearing thresholds do not reflect that hearing loss is due to in-service noise exposure, additional discussion in this case should have been provided regarding whether the Veteran's disability could be attributed to any other cause, or whether the disability had its onset in service [regardless of in-service noise exposure], in light of a clear showing of a hearing loss disability upon separation.   

Further, the VA examiner provided no clinical rationale for her opinion that the Veteran's current tinnitus disability was not related to in-service noise exposure.  Rather, it appears that she merely tacked on tinnitus to her negative nexus opinion for the Veteran's hearing loss disability without providing a separate rationale.  Indeed, without further medical explanation, it does not follow that just because the Veteran's hearing loss is not due to noise exposure that tinnitus is not as well. 

As the VA examiner's negative nexus opinion contains incomplete or absent clinical rationale, the Board affords the opinion little, if any, probative value.       See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].  

There are no other medical opinions of record linking the Veteran's hearing loss and tinnitus disabilities to service, or ruling out any such connection.  Ordinarily, in this situation the Board would remand the claims to obtain adequate medical opinions as to etiology.  However, as discussed above, the Veteran developed a bilateral hearing loss disability for VA purposes during his active duty military service.  A comparison between the Veteran's hearing acuity upon entrance into service, and upon separation from service clearly shows that his hearing thresholds worsened at every frequency in each year during that time period.  The Veteran has asserted that his hearing loss had its onset in service, which is corroborated by the service treatment records, and that he has experienced hearing loss continuously since the time he separated from service in 1973 to the present day.  See the January 2007 VA examiner's report, page 1.  Therefore, the Board finds that there is competent and credible evidence demonstrating in-service onset of a chronic hearing loss disability.  

With respect to tinnitus, the Board recognizes that the Veteran told the January 2007 VA examiner that his tinnitus had its onset between five and 10 years prior to the examination.  See the January 2007 VA examiner's report, page 2.  However, the Veteran has subsequently clarified that his tinnitus first became "severe and bothersome in the last ten years," but that he has tolerated ringing or buzzing in the ears since its onset in service.  See the Veteran's June 6, 2007 Statement in Support of Claim.  

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

As discussed above, the Veteran's service records do not document any complaints of or treatment for ringing in the ears in service.  However, based on the Veteran's recent assertions, as well as the inherently subjective nature of tinnitus symptomatology, the Board finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's tinnitus claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010). 

Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that Hickson element (3) is satisfied as to both issues based on a finding of continuity of symptomatology, and a grant of service connection for both a bilateral hearing loss disability and for tinnitus is warranted.

Entitlement to service connection for fatty infiltration of the liver

Relevant law and regulations

Service connection may be granted for a disability which is proximately due to or the result of another service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Analysis

The Veteran contends that he has a fatty liver disease [fatty infiltration of the liver] that was caused or aggravated by his service-connected diabetes mellitus.
The Veteran was diagnosed with an "enlarged diffusely fatty liver" by a private examiner in March 2006.  See the March 24, 2006 private medical assessment of Dr. J.S.D. [noting the presence of an enlarged liver with "marked diffused fatty infiltration"].  This diagnosis confirmed the VA's determination that the Veteran had "possible fatty liver disease" just one month prior in February 2006.  See the Veteran's February 6, 2006 VA addendum report.  Thus, current liver disability-namely, fatty infiltration of the liver or fatty liver disease-is shown by the record, and Wallin element (1) is accordingly satisfied.  

With respect to Wallin element (2), the Veteran was awarded service-connection for diabetes mellitus, Type II, in a February 2002 RO rating decision.  

With respect to Wallin element (3), nexus or relationship, there are three medical nexus opinions currently of record.  In the above-referenced February 2006 VA treatment report, it was first speculated that the Veteran had "possible fatty liver disease related to DM [diabetes mellitus]."  As discussed above, this diagnosis was confirmed by Dr. J.S.D. in a March 2006 private examination.  

In April 2006, another private physician, Dr. S.G., also indicated that the Veteran has fatty infiltration of the liver secondary to Type II diabetes.  See the April 10, 2006 handwritten medical notes of Dr. S.G.  

Finally in February 2007, a VA examiner opined that he could not relate the Veteran's fatty infiltration of the liver to his diabetes "without resorting to speculation."  See the February 2007 VA examiner's handwritten opinion, dated March 4, 2007.  Crucially, the VA examiner did not comment on whether his inability to comment on the etiology of the Veteran's fatty infiltration of the liver reflects the need for additional information, or that he has exhausted the limits of current medical knowledge as to what may be causing the disability, as is required by the Court in Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

Based on the opinions above, it is clear that the competent and credible evidence of record weighs in favor of a finding that the Veteran's current fatty infiltration of the liver is secondary to his service-connected diabetes mellitus.  The February 2007 VA examiner's opinion is inadequate for rating purposes under Jones, and is therefore afforded no weight of probative value.  Wallin element (3) is accordingly satisfied, and a grant of service-connection for fatty infiltration of the liver as secondary to service-connected diabetes is warranted.

Entitlement to service connection for hyperlipidemia

The Veteran has alleged that he has hyperlipidemia (high cholesterol) that is related to service and/or to his service-connected diabetes.  The Board however finds that service connection on both a direct and secondary basis for the Veteran's high cholesterol must be denied.  While post-service treatment records indicate that the Veteran has been diagnosed with high cholesterol and hyperlipidemia, service connection can only be granted for a disability resulting from disease or injury.     38 U.S.C.A. § 1110; see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) [stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities]; and Allen v. Brown, 7 Vet. App. 439, 448 (1995) [noting that based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself"].

Despite the diagnosis of hyperlipidemia, such is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, because the Veteran does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claim, and service connection for hyperlipidemia must be denied on both a direct and secondary basis.


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

Service connection for fatty infiltration of the liver is granted.

Service connection for hyperlipidemia is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's hypertension claim must be remanded for further evidentiary development.

In essence, the Veteran contends that his current hypertension disability was caused or aggravated by his service-connected diabetes mellitus.

As noted above, service connection may be granted for a disability which is proximately due to or the result of another service-connected disability.  38 C.F.R.  § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In this case, it is undisputed that the Veteran has a current diagnosis of hypertension.  See, e.g., the February 2007 VA examiner's report, page 2.  Additionally, as noted above, the Veteran was awarded service connection for diabetes mellitus, Type II in a February 2002 rating decision.  

Upon review of the Veteran's claims folder, and upon examination of the Veteran, a February 2007 VA examiner opined that the Veteran's hypertension was "at least as likely as not not secondary to diabetes."  [Emphasis as in the original.]  See the February 2007 VA examiner's handwritten opinion, dated March 4, 2007.  Notwithstanding the fact that the VA examiner offered no specific clinical rationale in support of this opinion, he also failed to address whether the Veteran's hypertension may have been aggravated beyond its natural progression by his service-connected diabetes mellitus.  As such, the VA examiner's opinion is inadequate for adjudication purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].  

As the February 2007 VA examiner's opinion is the only medical opinion of record addressing the etiology of the Veteran's hypertension, certain unanswered medical questions remain that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Questions of etiology must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].


Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for hypertension and diabetes.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran for a VA hypertension examination.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, provide an opinion with supporting rationale as to the following questions:

(a.) Is it as likely as not (i.e. a 50 
percent or greater probability) that the Veteran's hypertension was caused by his service-connected Type II diabetes mellitus?

(b.) Is it as likely as not that the 
Veteran's hypertension was aggravated beyond its normal progression by his service-connected Type II diabetes mellitus?


The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  A report should be prepared and associated with the Veteran's VA claims folder.  

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service-connection claim.  If the claim is denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


